MEMORANDUM **
In these consolidated eases, Mussie Es-tifanos, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture No. 08-70844, and the BIA order denying his motion to reopen and reconsider No. 08-71903.
In petition No. 08-70844, the government requests remand for the BIA to address in the first instance whether the IJ failed to consider the “totality of the circumstances” under the standard set forth by the REAL ID Act with respect to adverse credibility determinations, and to also address Estifanos’ due process contentions regarding the IJ’s reliance on investigative reports submitted by the government. We grant the request. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam). The court orders that Estifanos’ removal is stayed pending a decision by the BIA in this matter.
We deny as moot the petition for review of the BIA’s March 31, 2008 order denying Estifanos’ motion to reopen and reconsider.
The parties shall each bear their own costs on appeal.
No. 08-70844: PETITION FOR REVIEW GRANTED; REMANDED.
No. 08-71903: PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*355ed by 9th Cir. R. 36-3.